NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 193 3 , AS AMENDED (THE "ACT" ) OR
ANY STATE SECURITIES LAWS AND NEITHER THIS NOTE NOR ANY INTEREST THEREIN NOR THE
SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE MAY BE OFFERED, SOLD, TRANSFER
RED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND SUCH LAWS OR AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT AND SUCH LAWS.

 

AVALANCHE INTERNATIONAL, CORP.

 

AND

 

STRATEGIC IR, INC.

 

PROMISSORY NOTE

INTEREST RATE OF TEN (10%) PERCENT

THIRTY (30) DAY TERM

 

Principal Amount: $10,750.00

 

Issue Date: March 17, 2015 Maturity Date: April 16 , 2015

 

 

For good and valuable consideration, Avalanche International, Corp, a Nevada
Corporation ('Maker"), hereby makes and delivers this Promissory Note (this
"Note") in favor of Strategic IR, Inc. or their assignees (''Holder"), and
hereby agrees as follows:

 

ARTICLE I.

PRINCIPAL AND INTEREST; SECURITY AGREEMENT

 

Section 1.1 For value received, Maker promises to pay to Holder at such place as
Holder or its assignees may designate in writing, in currently available funds
of the United States, the principal sum of Ten Thousand Seven Hundred Fifty
Dollars USD ($10,750.00) and No Cents. Maker's obligation under this Note shall
bear an interest rate of Ten (10.00%) percent per annum plus a one-time loan fee
of $1,750.00 for total due of $12,500.00 plus earned interest. If the Note shall
not be repaid in full, the interest rate per annum increases to 21 % thereafter
until the principal is paid in full.

 

a. All principal then outstanding shall be due and payable by the Maker to the
Holder on or before April 16, 2015 (the 'Maturity Date"). All interest is paid
first prior to principal

 

b. Maker shall have the right to prepay all or any part of the principal under
this Note with no penalty for early payment.

 

c. This Note is free from all taxes, liens, claims and encumbrances with respect
to the issue thereof and shall not be subject to preemptive rights or other
similar rights of shareholders of the Maker and will not impose personal
liability upon the holder thereof.

 

 



ARTICLE II.

REPRESENTATIONS AND WARRANTIES

 

a.                   Organization and Qualification. The Maker and each of its
Subsidiaries (as defined below), if any, is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it is incorporated, with full power and authority (corporate and other) to
own, l ease, use and operate its properties and to carry on its business as and
where now owned, leased, used, operated and conducted. The Maker and each of its
Subsidiaries is duly qualified as a corporation to do business and is in good
standing in every jurisdiction in which its ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Ad verse Effect. 'Material Adverse Effect" means any material adverse
effect on the business , operations, assets, financial condition or prospects of
the Maker or its Subsidiaries, if any, taken as a whole, or on the transactions
contemplated hereby or by the agreements or instruments to be entered into in
connection herewith . "Subsidiaries" means any corporation or other
organization, whether incorporated or unincorporated, in which the Maker owns,
directly or indirectly, any equity or other ownership interest.

 

b.                   Authorization; Enforcement. (i) The Maker has all requisite
corporate power and authority to enter into and perform this Note, in accordance
with the terms hereof, (ii) the execution and delivery of this Note by the Maker
and the consummation by it of the transactions contemplated hereby and thereby
have been duly authorized by the Maker's Board of Directors and no further
consent or authorization of the Maker, its Board of Directors, or its
shareholders is required, (iii) this Note has been duly executed and delivered
by the Maker by its authorized representative, and such authorized
representative is the true and official representative with authority to sign
this Note and the other documents executed in connection herewith and bind the
Maker accordingly, and (iv) this Note constitutes, a legal, valid and binding
obligation of the Maker enforceable against the Maker in accordance with its
terms.

 

c.                    No Conflicts. The execution, delivery and performance the
Note by the Maker and the consummation by the Maker of the transactions
contemplated hereby will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation or By-laws of the Maker, or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or, instrument to which the Maker or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Maker or its
securities are subject) applicable to the Maker or any of its Subsidiaries or by
which any property or asset of the Maker or any of its Subsidiaries is bound or
affected (except for such conflicts, defaults, terminations, amendments,
accelerations, cancellations and violations as would not, individually or in the
aggregate. have a Material Adverse Effect).

2

 



d.                   No Integrated Offering. either the Maker, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of this note or the Conversion Stock to the Holder. The
issuance of the Conversion Stock to the Holder will not be integrated with any
other issuance of the Maker's securities (past, current or future) for purposes
of any shareholder approval provisions applicable to the Maker or its
securities.

 

e.                    No Investment Company. The Company is not, and upon the
issuance and sale of the Conversion Stock as contemplated by this Note will not
be an "investment company" required to be registered under the Investment
Company Act of 1940 (an "Investment Company"). The Maker is not controlled by an
Investment Company.

 

ARTICLE III.

EVENTS OF DEFAULT

 

Section 3.1. Default. The following events shall be defaults under this Note:
("Events of Default"):

 

a.                   Default in the due and punctual payment of all or any part
of any payment of interest or the Principal Amount as and when such amount or
such part thereof shall become due and payable hereunder; or

 

b.                   Failure on the part of the Maker duly to observe or perform
in all material respects any of the covenants or agreements on the part of the
Maker contained herein (other than those covered by clause (a) above) for a
period of 10 business days after the date on which written notice specifying
such failure, stating that such notice is a 'Notice of Default" hereunder and
demanding that the Maker remedy the same, shall have been given by the Holder by
registered or certified mail, return receipt requested, to the Maker; or

 

c.                    Any representation, warranty or statement of fact made by
the Maker herein when made or deemed to have been made, false or misleading in
any material respect; provided however, that such failure shall not result in an
Event of Default to the extent it is corrected by the Maker with in a period of
5 business days after the date on which written notice specifying such failure,
stating that such notice is a "Notice of Default" hereunder and demanding that
the Maker remedy same, shall have been given by the Holder by registered or
certified mail, return receipt requested; or

3

 



d.                   Any of the following actions by the Maker pursuant to or
within the meaning title 11, U.S. Code or any similar federal or state law for
the relief of debtors (collectively, the ''Bankruptcy Law"): (I) commencement of
a voluntary case or proceeding , (2) consent to the entry of an order for relief
against it in an involuntary case or proceeding, (3) consents to the appointment
of a receiver, trustee, assignee, liquidator or similar official under any
Bankruptcy Law (each, a "Custodian"), of it or for all or substantially all of
its property, (4) a general assignment for the benefit of its creditors, or (5)
admission in writing its inability to pay its debts as the same become due; or

 

e.                    Entry by a court of competent jurisdiction of an order or
decree under any Bankruptcy Law that: (1) is for relief against the Maker in an
involuntary case, (2) appoints a Custodian of the Maker or for all or
substantially all of the property of the Maker, or (3) orders the liquidation of
the Maker, and such order or decree remains unstayed and in effect for 60 days.

 

Section 3.2. Remedies Upon Default. Upon the occurrence of an event of default
by Maker under this Note, then, in addition to all other rights and remedies at
law or in equity, Holder may exercise any one or more of the following rights
and remedies:

 

a.                   Accelerate the time for payment of all amounts payable
under this Note by written notice thereof to Maker, whereupon all such amounts
shall be immediately due and payable.

 

b.                   Pursue and enforce all of the rights and remedies provided
under the Uniform Commercial Code.

 

c.                    Make such appearance, disburse such sums, and take such
action, as Holder deems necessary, in its sole discretion, to protect Holder's
interest, including but not limited to disbursement of attorneys' fees. Any
amounts disbursed by Holder pursuant to this Section, with interest thereon,
shall become additional indebtedness of the Maker secured by this Note and shall
be immediately due and payable and shall bear interest from the date of
disbursement at the default rate stated in this Note. Nothing contained in this
Section shall require Holder to incur any expense or take any action.

 

d.                   Pursue any other rights or remedies available to Holder at
law or in equity.

 

Section 3.3. Payment of Costs. The Maker shall reimburse the Holder, on demand,
for any and all reasonable costs and expenses, including reasonable attorneys'
fees and disbursement and court costs, incurred by the Holder in collecting or
otherwise enforcing this Note or in attempting to collect or enforce this Note.

 

Section 3 .4. Powers and Remedies Cumulative; Delay or Omission Not Waiver of
Default. No right or remedy herein conferred upon or reserved to the Holder is
intended to be exclusive of any other right or remedy available to Holder under
applicable law, and every such right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
asse1iion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy. No delay or omission of the Holder to exercise any right or
power accruing upon any Default occurring and continuing as aforesaid shall
impair any such right or power or shall be construed to be a waiver of any such
Default or an acquiescence therein; and every power and remedy given by this
Note or by law may be exercised from time to time, and as often as shall be
deemed expedient, by the Holder.

 

Section 3.5. Waiver of Past Defaults. The Holder may waive any past default or
Event of Default hereunder and its con sequences but no such waiver shall extend
to any subsequent or other default or Event of Default or impair any right
consequent thereon.

 

Section 3.6. Waiver of Presentment etc. The Maker hereby waives presentment,
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, except as
specifically provided herein.

4

 



ARTICLE IV.

MISCELLANEOUS

 



Section 4.1. Notices. Any notice herein required or permitted to be given shall
be in writing and may be personally served or delivered by courier or sent by
United States mail and shall be deemed to have been given upon receipt if
personally served (which shall include telephone line facsimile transmission) or
sent by courier or three (3) days after being deposited in the United States
mail, certified, with postage pre-paid and properly addressed, if sent by mail.
For the purposes hereof, the address of the Holder shall be 8686 Merced Circle,
Unit 1007D, Huntington Beach, CA 92646: and the address of the Maker shall be
5940 S. Rainbow Blvd., Las Vegas, NV 89118. Both the Holder or its assigns and
the Maker may change the address for service by delivery of written notice to
the other as herein provided.

 

Section 4.2. Amendment. This Note and any provision hereof may be amended only
by an instrument in writing signed by the Maker and the Holder.

 

Section 4.3. Assignability. This Note shall be binding upon the Maker and its
successors and assigns and shall inure to be the benefit of the Holder and its
successors and assigns; provided, however, that so long as no Event of Default
has occurred, this Note shall only be transferable in whole subject to the
restrictions contained in the restrictive legend on the first page of this Note.

 

Section 4.4. Governing Law. This Note shall be governed by the internal laws of
the State of Nevada, without regard to conflicts of laws principles.

 

Section 4.5. Replacement of Note. The Maker covenants that upon receipt by the
Maker of evidence reasonably satisfactory to it of the loss, theft, destruction
or mutilation of this Note, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it (which shall not include the
posting of any bond), and upon surrender and cancellation of such Note, if
mutilated, the Maker will make and deliver a new Note of like tenor.

 

Section 4.6. This Note shall not entitle the Holder to any of the rights of a
stockholder of the Maker, including without limitation, the right to vote, to
receive dividends and other distributions, or to receive any notice of, or to
attend, meetings of stockholder or any other proceedings of the Maker, unless
and to the extent converted into shares of Common Stock in accordance with the
terms thereof.

 

Section 4.7. Severability. In case any provision of this Note is held by a court
of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

 

Section 4.8. Headings. The headings of the sections of this Note are inserted
for convenience only and do not affect the meaning of such section.

 

Section 4.9. Counterparts. This Note may be executed in multiple counterparts,
each of which shall be an original but all of which shall be deemed to
constitute on instrument.

5

 

WITNESS WHEREOF, with the intent to be legally bound hereby, the Maker as
executed this Note as of the date first written above.

 

MAKER: Avalanche International, Corp.

 

/s/ Philip E. Mansour

By Philip E. Mansour

It's: President & CEO

 

Acknowledged:

 

HOLDER: Strategic IR, Inc.

 

/s/ Anna Mosk

By: Anna Mosk

Its: President

6

 



